NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEE E. SZYMBORSKI,                              No.    16-15247

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00889-GMN-
                                                CWH
 v.

SPRING MOUNTAIN TREATMENT                       MEMORANDUM*
CENTER; DARRYL DUBROCA, in his
official capacity,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Gloria M. Navarro, Chief Judge, Presiding

                           Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Lee E. Szymborski appeals pro se from the district court’s summary

judgment in his action alleging violations of the Emergency Medical Treatment

and Labor Act (“EMTALA”). We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Bryant v. Adventist Health Sys./W., 289 F.3d 1162, 1165 (9th

Cir. 2002). We may affirm on any basis supported by the record, Kohler v. Bed

Bath & Beyond of Cal., LLC, 780 F.3d 1260, 1263 (9th Cir. 2015), and we affirm.

      The district court properly granted summary judgment on Szymborski’s

EMTALA claim because Szymborski failed to raise a genuine dispute of material

fact as to whether his son sought care from a hospital with an emergency

department or was discharged after coming to an emergency room. See Bryant,
289 F.3d at 1165-66, 1168 (discussing requirements for an EMTALA claim,

holding that “EMTALA’s stabilization requirement ends when an individual is

admitted for inpatient care,” and observing that EMTALA “was not enacted to

establish a federal medical malpractice cause of action”); James v. Sunrise Hosp.,

86 F.3d 885, 889 (9th Cir. 1996) (EMTALA’s transfer provision applies only when

an individual “comes to the emergency room”); see also 42 U.S.C. § 1395dd(a)-(c)

(setting out medical screening, stabilizing treatment, and discharge obligations).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      Szymborski’s motion to strike (Docket Entry No. 24) is denied.

      AFFIRMED.

                                          2                                   16-15247